Name: Commission Regulation (EEC) No 1285/88 of 10 May 1988 re-establishing the levying of customs duties on gloves, mittens and mitts, knitted or crocheted, products of category 10 (order No 40.0100); singlets, underpants, nightshirts, pyjamas, bathrobes and similar articles, other than knitted or crocheted, products of category 18 (order No 40.0180); trousers, bib and brace overalls, breeches and shorts, knitted or crocheted, products of category 28 (order No 40.0280), originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3783/87 apply
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy;  Asia and Oceania
 Date Published: nan

 No L 122/8 Official Journal of the European Communities 12. 5 . 88 COMMISSION REGULATION (EEC) No 1285/88 of 10 May 1988 re-establishing the levying of customs duties on gloves, mittens and mitts, knitted or crocheted, products of category 10 (order No 40.0100) ; singlets, under ­ pants , nightshirts, pyjamas, bathrobes and similar articles, other than knitted or crocheted, products of category 18 (order No 40.0180) ; trousers, bib and brace overalls, breeches and shorts, knitted or crocheted, products of category 28 (order No 40.0280), originating in Pakistan, to which the preferential tariff arrange ­ ments set out in Council Regulation (EEC) No 3783/87 apply singlets, underpants, nightshirts, pyjamas, bathrobes and similar articles, other than knitted or crocheted, products of category 18 (order No 40.0180) ; trousers, bib and brace overalls, breeches and shorts, knitted or crocheted, products of category 28 (order No 40.0280), the relevant ceiling amounts to respectively 1 614 000 pairs, 71 tonnes, and 60 000 pieces ; whereas on 1 May 1988 imports of the products in question into the Community, originating in Pakistan, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish ¢ the levying of customs duties for the products in question with regard to Pakistan, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3783/87 of 3 December 1987 concerning the administration of the generalized tariff preferences for 1988 in respect of textile products originating in developing countries ('), and in particular Article 4 thereof, Whereas Article 2 of that Regulation provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II to Regulation (EEC) No 3782/87 (2) to individual ceilings, within the limits of the quantities specified in column 7 of its Annex I or II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of gloves, mittens and mitts, knitted or crocheted, products of category 10 (order No 40.0100) ; HAS ADOPTED THIS REGULATION : Article 1 As from 15 May 1988 the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3782/87, shall be re-established in respect of the following products, imported into the Community and originating in Pakistan : Order No Category CN code Description 40.0100 10 (1 000 pairs) 6111 10 10 6111 20 10 6111 30 10 ex 6111 90 00 6116 10 10 6116 10 90 61169100 6116 92 00 6116 93 00 6116 99 00 Gloves, mittens and mitts, knitted or crocheted 40.0180 18 (tonnes) 6207 1 1 00 6207 19 00 6207 21 00 6207 22 00 6207 29 00 6207 91 00 6207 92 00 6207 99 00 Men's or boys' singlets and other vests, underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, other than knitted or crocheted (*) OJ No L 367, 28 . 12. 1987, p. 58 . (2) OJ No L 367, 28 . 12. 1987, p. 1 . 12. 5. 88 Official Journal of the European Communities No L 122/9 Order No Category CN code Description 40.0180 (cont'd) 6208 1 1 00 6208 19 10 6208 19 90 6208 21 00 6208 22 00 6208 29 00 6208 91 10 6208 91 90 Women's or girls' singlets and other vests, slips, petticoats, briefs, panties, nightdresses, pyjamas, nÃ ©gligÃ ©s, bathrobes, dressing gowns and similar articles, other than knitted or crocheted 40.0280 28 (1 000 pieces) 6103 41*10 6103 41 90 6103 42 10 6103 42 90 6103 43 10 6103 43 90 6103 49 10 6103 49 91 Trousers, bib and brace overalls, breeches and shorts (other than swimwear), knitted or crocheted, of wool, of cotton or man-made fibres 6104 61 10 6104 61 90 6104 62 10 6104 62 90 6104 63 10 6104 63 90 6104 69 10 6104 69 91 \ Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 May 1988 . For the Commission COCKFIELD Vice-President